IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42412

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 447
                                                )
       Plaintiff-Respondent,                    )   Filed: March 30, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CALVIN LAMONT BERNARD,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and unified ten-year sentence with two and one-half-year
       determinate term for second degree arson, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                     Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge



PER CURIAM
       Calvin Lamont Bernard was convicted of second degree arson, Idaho Code § 18-803.
The district court imposed a unified sentence of ten years with two and one-half years
determinate. Bernard filed an Idaho Criminal Rule 35 motion for reduction of sentence with was
denied. Bernard appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bernard’s judgment of conviction and sentence are affirmed.




                                                   2